—Appeal unanimously dismissed without costs. Memorandum: Petitioners, as limited by their brief, do not challenge any part of the judgment on appeal, but instead challenge only dicta in Supreme Court’s decision. Thus, the appeal must be dismissed (see, Schuster v Schweitzer, 203 AD2d 552). In any event, because the children have been readmitted to respondent *958school district, the appeal is moot. (Appeal from Judgment of Supreme Court, Onondaga County, Tormey, J.—CPLR art 78.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.